18 N.J. Super. 493 (1952)
87 A.2d 549
FERBER CORPORATION, PLAINTIFF-APPELLANT,
v.
NORTHERN INDUSTRIAL PRODUCTS, INCORPORATED, AND ALL-RITE PEN, INCORPORATED, DEFENDANTS-RESPONDENTS.
Superior Court of New Jersey, Appellate Division.
Argued March 10, 1952.
Decided March 17, 1952.
*494 Before Judges McGEEHAN, JAYNE and WM. J. BRENNAN, JR.
Mr. William R. Morrison argued the cause for appellant (Messrs. Morrison, Lloyd & Griggs, attorneys).
Mr. Jacob Schneider argued the cause for respondents (Messrs. Schneider & Schneider, attorneys).
PER CURIAM.
Plaintiff's complaint was dismissed after trial in the Chancery Division. The trial judge resolved that the evidence was insufficient in its probative force to establish plaintiff's allegations that defendants wrongfully copied plaintiff's unpatented ball point pen and fraudulently palmed off their product upon jobbers and the public as plaintiff's product. We are in accord with his conclusion. Since the only ground urged upon the appeal is that the trial judge erred in reaching this conclusion, the judgment will stand affirmed.